DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-9 are pending before the Office for review.
(2)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Publication No. 2009/0087691) in view of Hiroyama et al. (U.S. Publication No. 2010/0154856).
With respect to claims 1, 2, 4, 7, 8, and 9, Examiner notes the statement “both the primary thermoelectric ceramic and the optional secondary thermoelectric ceramic are capable of converting temperature difference between the fuel cell and both the air and fuel gas into an additional output voltage” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the thermoelectric ceramics.  Any ceramics meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Uchiyama teaches a solid oxide fuel cell (SOFC) system (Figure 5, 10c) comprising a fuel electrode (22, anode), an electrolyte (21) supported by the anode and an air electrode (23, cathode) supported by the electrolyte.  Figure 5 and Paragraphs 43 and 64.  The anode, electrolyte and cathode, as disclosed by Uchiyama, support one another within the scope of the claimed invention because they are integrated within the same cell body (20).  Figure 5 and Paragraph 65.
Uchiyama further teaches a primary p-type thermoelectric element (31) is in contact with the cathode and positioned on the opposing side of the electrolyte and a secondary n-type thermoelectric element (32) is in contact with the anode and positioned on the opposite side of the electrolyte.  Figure 5 and Paragraph 64.

Uchiyama is silent as to whether the thermoelectric elements are ceramics.
However, Hiroyama, which deals with thermoelectric materials, teaches thermoelectric ceramic elements, such as p-type Ca3Co4O9 and n-type SrTiO3 are effective thermoelectric materials and are desirable for their excellent thermoelectric properties at high temperatures, such as 700 to 800 ⁰C.  Paragraph 45.
Uchiyama teaches the mixed fuel gas is heated to a temperature range between 500 to 1000 ⁰C.  Paragraph 41.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use thermoelectric ceramic as the thermoelectric materials in the system taught by Uchiyama because Hiroyama teaches the ceramic thermoelectric elements are desirable for their excellent thermoelectric properties at high temperatures.
With respect to claims 3 and 5, Examiner notes claims 3 and 5 recite intended uses of the system.  Any system meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.  In this instance, regarding the amount of the additional output voltage, the claimed invention is not limited to a specific duration, meaning the system, over its lifetime use, is capable of producing the claimed output.  Additionally, the system is 
(3)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Publication No. 2009/0087691) in view of Hiroyama et al. (U.S. Publication No. 2010/0154856), as applied to claims 1-5 and 7-9 above, and further in view of Takahashi (U.S. Publication No. 2009/0133734).
With respect to claim 6, modified Uchiyama teaches the thermoelectric ceramic elements but is silent as to their thickness.
However, Takahashi, which deals with thermoelectric modules, teaches a thickness of 2mm to 5mm is effective for a thermoelectric ceramic material.  Paragraph 51.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Uchiyama and Hiroyama, as combined above, with Takahashi is the use of a known technique to improve a similar device in the same way.  Uchiyama and Hiroyama, as combined above, teach a system comprising thermoelectric ceramic materials.  Takahashi teaches thermoelectric ceramics are effective at a thickness of 2mm to 5mm.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the thickness range taught by Takahashi for the thermoelectric ceramics in the system taught by Uchiyama and Hiroyama, as combined above, because Takahashi teaches this to be an effective thickness range, meaning the combination has a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796